 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MARK PHILLIPS,                                  CASE NO. C18-1804 MJP

11                                 Plaintiff,               MINUTE ORDER

12                  v.

13          JOYCE PRIMM SCHWIECKERT, et
            al.,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court, having received and reviewed Plaintiff’s Motion for Service on Defendant
19
     Under 28 U.S.C. §1915 (Dkt. No. 15) and Defendants’ Response (Declaration of T. Jeffrey
20
     Keane Regarding Plaintiff’s Motion; Dkt. No. 20), rules as follows:
21
            IT IS ORDERED that the motion is denied as MOOT. It appears that Plaintiff has
22
     successfully issued a service waiver to Plaintiff Joyce Schwieckert and her counsel has filed a
23

24


     MINUTE ORDER - 1
 1   declaration that she will respond affirmatively within the statutory time period. The Court finds

 2   that the motion requested is not required at this time.

 3

 4          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 5          Filed March 19, 2019.

 6
                                                     William M. McCool
 7                                                   Clerk of Court

 8                                                    s/Paula McNabb
                                                      Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
